DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-50 is/are rejected under 35 U.S.C. 103 as being obvious over Smith et al. (US 2015/0306642 A1), herein referred to as Smith’642, in view of another reference of Smith et al. (US 9,6250,75 B2), herein referred to as Smith’075.
inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Smith’642 discloses a method/apparatus comprising a liquid-impregnated surface (and method of making), said surface comprising an impregnating liquid and a matrix of solid features spaced sufficiently close to stably contain the impregnating liquid therebetween or therewithin, and methods thereof (abstract). [0036] FIG. 1 illustrates a schematic cross-sectional and corresponding top view of a liquid-impregnated surface that are partially submerged. [0071] In some embodiments, a non-wetting, liquid-impregnated surface is provided that includes a solid having textures (e.g., posts) that are impregnated with an impregnating liquid. In some embodiments, the lubricant is stabilized by the capillary forces arising from the microscopic texture, and provided that the lubricant wets the solid 
Smith’642 discloses [0139] The "WPTFE" surfaces shown in Table 1 above were composed of a 7:1 spray-coated mixture of a mixture of Teflon particles and Toko LF Dibloc Wax, sprayed onto a PET substrate. The carnauba wax (CW) surfaces were composed of PPE CW spray-coated onto a PET substrate. The impregnating liquids were propylene di(caprylate/caprate) ("PDC"), Krytox 1506, DOW PMX 200 silicone, oil, 10 cSt ("Silicone oil") and Christo-lube EXP 101413-1 ("CL").
Smith’642 discloses [0072] In general, solid features can be made from or can comprise any material suitable for use in accordance with the present invention. In accordance with various embodiments of the present invention, micro-scale solid features are used (e.g., from about 1 micron to about 100 microns in characteristic dimension, e.g., from about 1-10 microns, 10-20 microns, 20-30 microns, 30-50 microns, 50-70 microns, 70-100 microns). In certain embodiments, nano-scale solid features are used (e.g., less than about 1 micron, e.g., about 1 nm to about 1 micron e.g., about 1-10 nm, 10-50 nm, 50-100 nm, 100-200 nm, 200-300 nm, 300-500 nm, 500-700 nm, 700 nm-1 micron).

The term polydisperse is defined as: (of a colloid) Having a range of particle sizes, or: of, relating to, or characterized by or as particles of varied sizes in the dispersed phase of a disperse system. As a result any of the ranges disclosed by Smith’642 including from about 1-10 microns, 10-20 microns, 20-30 microns, 30-50 microns, 50-70 microns, 70-100 microns), (e.g., less than about 1 micron, e.g., about 1 nm to about 1 micron e.g., about 1-10 nm, 10-50 nm, 50-100 nm, 100-200 nm, 200-300 nm, 300-500 nm, 500-700 nm, 700 nm-1 micron) do fit the definition of a polydisperse solid particle suspension because the particle ranges are characterized by or as particles of varied sizes in the dispersed phase of a disperse system.
Or, in the alternative, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use more than one set of particles which is a mixture of particles belonging to more than one range of particle sizes disclosed by Smith’642, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art.
Smith’642 discloses [0117] In accordance with the present invention, exemplary solid features include, but are not limited to, polymeric solid, a ceramic solid, a fluorinated solid, an intermetallic solid, and a composite solid and any combination thereof. As demonstrated in FIG. 1, solid features can comprise any suitable shapes and/or define any suitable structures. 
	Clearly Smith’642 at least suggests combining more than one solid particle type and obviously more than one particle size range. It is prima facie obvious to combine two or more compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art.
	It is noted that Smith’642 does not expressly recite mixing the particles with a liquid in a suspension before spraying.
Smith’075 is also concerned with coating a surface with an impregnating liquid and a plurality of micro-scale and/or nano-scale solid features spaced sufficiently close to stably contain the impregnating liquid therebetween. The impregnating liquid fills spaces between the solid features, the interior surface stably contains the impregnating liquid between the solid features (abstract). 
Smith’075 discloses: 
“In certain embodiments, the particles are coated onto the material's surface by spray coating the surface with an impregnating liquid solution. The spray coating may apply a uniform coat of impregnating liquid to the surface of the material. In certain implementations, the impregnating liquid may be spray coated onto the surface of the material in multiple stages. In certain implementations where the impregnating solution is composed of several different solutions, the various constituent solutions of the impregnating liquid may be spray coated onto the target surface in different stages.
The applications of liquid-impregnated surfaces could extend, for example, to a conduit for conveying fluids and/or solids” (col. 11, lines 5-18). “In some implementations, the solid features comprise one or more members selected from the group consisting of wax, carnauba wax, beeswax, candelilla wax, zein (from corn), dextrin, cellulose ether, hydroxyethyl cellulose, hydroxypropyl cellulose (HPC), hydroxyethyl methyl cellulose, hydroxypropyl methyl cellulose (HPMC), ethyl hydroxyethyl cellulose, insoluble fiber, purified wood cellulose, micro-crystalline cellulose, kaolinite (clay mineral), Japan wax, pulp (e.g., spongy part of plant stems), ferric oxide, iron oxide, sodium formate, sodium oleate, sodium palmitate, sodium sulfate, silica, glass, a metal, a polymer (e.g., polytetrafluoroethylene, fluoroacrylate, fluoroeurathane, fluorosilicone, fluorosilane, modified carbonate, chlorosilanes, silicone, polydimethylsiloxane (PDMS)), a ceramic solid, a fluorinated solid, an intermetallic solid, a composite solid, PDMS, cyclic olefin polymer, polypropylene, PVC, PET, HDPE, polyimide, PMMA, glass, Perspex, Plexiglass, Polymacon, a hydrocarbon (e.g., an alkane, a fluoropolymer, teflon, trichloro(1H,1H,2H,2H-perfluorooctyl)silane (TCS), octadecyltrichlorosilane (OTS), heptadecafluoro-1,1,2,2-tetrahydrodecyltrichlorosilane, fluoroPOSS), a ceramic (e.g., titanium carbide, titanium nitride, chromium nitride, boron nitride, chromium carbide, molybdenum carbide, titanium carbonitride, electroless nickel, zirconium nitride, fluorinated silicon dioxide, titanium dioxide, tantalum oxide, tantalum nitride, diamond-like carbon, fluorinated diamond-like carbon), an intermetallic compound (e.g., nickel aluminide and titanium aluminide), and a composite” (col. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Smith’642 by mixing the particles with a liquid in a suspension because Smith’075 discloses it is conventional to do so.
One of ordinary skill in the art would have been motivated to modify the method of Smith’642 by mixing the particles with a liquid in a suspension in order to facilitate the spraying process by effectively moving the suspension through the spraying apparatus.
Regarding claims 30-35, 46-50, the ranges of particle sizes disclosed by Smith’642, and cited above, overlap applicant’s claimed ranges. Overlapping ranges are held obvious.


Response to Arguments
Applicant's arguments filed 11/12/20 have been fully considered but they are not persuasive because the arguments are based on the new amendments to independent claims 28, 38 and 45 requiring a “polydisperse suspension” and, as cited above, the term polydisperse is defined as: (of a colloid) Having a range of particle sizes, or as: of, relating to, or characterized by or as particles of varied sizes in the dispersed phase of a disperse system. As a result any of the ranges disclosed by Smith’642 including from about 1-10 microns, 10-20 microns, 20-30 microns, 30-50 microns, 50-70 microns, 70-100 microns), (e.g., less than about 1 micron, e.g., about 1 nm to about 1 micron e.g., about 1-10 nm, 10-50 nm, 50-100 nm, 100-200 nm, 200-300 nm, 300-500 nm, 500-700 nm, 700 nm-1 micron) do fit the definition of a polydisperse solid particle suspension because the particle ranges are characterized by or as particles of varied sizes in the dispersed phase of a disperse system.
Or, in the alternative, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use more than one set of particles which is a mixture of particles belonging to more than one range of particle sizes disclosed by Smith’642, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        
/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713